OPINION — AG — WHERE A BILL IS PRESENTED TO THE GOVERNOR WITHIN THE LAST FIVE(5) CALENDAR DAYS OF THE FIRST REGULAR SESSION OF THE LEGISLATURE AND WITHIN FIFTEEN(15) DAYS AFTER ADJOURNMENT OF SUCH FIRST SESSION THE GOVERNOR TAKES ACTION TO VETO SUCH BILL, THE BILL FAILS TO BECOME LAW BY OPERATION OF THE "POCKET VETO" PROVISION OF ARTICLE VI, SECTION 11 OF THE OKLAHOMA CONSTITUTION, SINCE THE POST ADJOURNMENT GUBERNATORIAL VETO HAS THE SAME EFFECT AS A "POCKET VETO", AND, THEREFORE, SUCH BILL MAY NOT BE RECONSIDERED DURING THE SECOND REGULAR SESSION FOR PURPOSES OF ATTEMPTING TO OVERRIDE THE VETO. CITE: OPINION NO. 67-203 (GERALD WEIS)